Citation Nr: 0120460	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  90-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation 
for a left eye hordeolum.


REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


                                                    
INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946 and from October 1947 to January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) located in Boston, 
Massachusetts. 

In an August 1992 decision the Board, in pertinent part, 
denied a compensable rating for the service-connected left 
eye hordeolum.  The veteran appealed the August 1992 Board 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  

In August 1995, in part, the Court vacated the August 1992 
Board denial of an increased (compensable) evaluation for the 
left eye hordeolum and remanded this issue to the Board.  The 
Board remanded this issue to the RO in October 1995 and 
August 1997.  The case is now before the Board for appellate 
consideration.

During a March 2001 hearing before the undersigned member of 
the Board sitting at the RO, the representative and the 
veteran raised the issues of an increased rating for 
residuals of a tonsillectomy and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder, to include myositis.  These 
matters are referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In conjunction with the October 1995 Board remand, the RO 
requested the veteran to complete the appropriate release of 
information forms in order to obtain medical records relevant 
to treatment for his left eye hordeolum.  In response, the 
veteran in February 1996 submitted two completed release of 
information forms which indicate treatment in December 1991 
at the VA Medical Center (VAMC) by a Dr. D. and at the 
Northampton VAMC from 1968 to the present.  Of record is a 
December 1991 eye examination conducted by Dr. D.  It is 
unclear whether the remaining treatment records from the 
Northampton VAMC were requested.  During a March 2001 hearing 
before the undersigned member of the Board sitting at the RO 
the appellant testified that he was experiencing left eye 
hordeolum approximately every two months.  He also stated 
that he had not received treatment for his left eye hordeolum 
since VA compensation examinations in 1996.  The 
representative requested that consideration be given to 
evaluating the hordeolum under a diagnostic code other than 
for conjunctivitis.  In view of these facts the Board is of 
the opinion that additional development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

2.  The RO should request the Northampton 
VAMC to furnish copies of any treatment 
records covering the period from 1988 to 
the present. 

3.  A VA examination should be conducted 
by a specialist to evaluate the nature, 
severity, and frequency of the left eye 
hordeolum.  All tests deemed necessary 
should be performed.  It is requested that 
the examiner obtain a detailed clinical 
history.  The claims file and a copy of 
this remand are to be made available to 
the examiner for review in conjunction 
with the examination. 

4.  Thereafter, the RO should readjudicate 
this claim, to include evaluating the 
hordeolum as analogous to new benign 
growths of the skin under Diagnostic Code 
7819.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




